      Case 1:18-cv-00419-VSB-OTW Document 40 Filed 05/01/19 Page 1 of 1

                       LEE LITIGATION GROUP, PLLC
                                 148 W 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                        Tel: 212-465-1180
                                        Fax: 212-465-1181
                                   info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                            May 1, 2019
Via ECF
The Honorable Ona T. Wang, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:   Vicente, et al. v. Ljubica Contractors LLC, et al.
                       Case No. 18-cv-419(VSB)(OTW)

Dear Judge Wang:

      We are counsel to Plaintiffs and write to respectfully request that the Court (1) strike
Defendants’ Answer and (2) impose sanctions against Defendants’ counsel, John P. DeMaio.

        On December 28, 2018, Plaintiff submitted a letter motion to Your Honor for the above
relief following Defendants’ flagrant disregard for the Court’s Orders in the above-referenced
matter and failure to appear for conferences. See Exhibit A or Dkt. # 39.

     Furthermore, Your Honor Ordered Defendants and their counsel to show cause by
December 28, 2018, as to “why sanctions should not be imposed on Defendant and/or Mr.
DeMaio.” Dkt. # 37.

      To date, Defendants have not shown cause as to why they should not be sanctioned by
the Court and have not opposed Plaintiffs’ letter motion to Your Honor to strike Defendants’
Answer and to impose sanctions upon Defendants’ counsel.

        Therefore, Plaintiffs respectfully request that the Court grant Plaintiffs’ letter motion,
dated December 28, 2018, to strike Defendants’ Answer so that Plaintiffs can request for a
default judgment and to impose sanctions upon Defendants’ counsel for his egregious conduct.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    John P. DeMaio, Esq. (via ECF)
